Citation Nr: 1704610	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a benign paroxysmal positional vertigo (peripheral vestibular condition). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  The Veteran served in the Republic of Vietnam from September 1971 to April 1972. 

These matters are before the Board of Veteran Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014 the Veteran testified at a Board hearing at the RO, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2015, the Board remanded the case for further development.  In August 2015 the Veteran filed a VA form 21-4138, waiving RO consideration of additional evidence.  In October 2016 the Veteran, through representation, submitted a written brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2016), 38 U.S.C.A. § 7107(a)(2) (West 2014).

This issue of service connection for a loss of balance disability is being REMANDED  to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran had a hearing loss disability for VA purposes at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385, 4.85 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See November 2011, June 2016, August 2016 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service medical records, private medical records and Social Security Administration (SSA) records in support of the claims.  The Veteran also submitted statements and internet articles in support of his appeal.  VA audiological and ear condition examinations were conducted in April 2015.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record. The examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

The February 2015 Board remand instructions requested that a VA audiological examination be conducted to determine the nature and etiology of the Veteran's bilateral hearing loss.  The aforementioned April 2015 sufficiently addressed these questions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary on the hearing loss claim. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Factual Background and Analysis

The Veteran states that he suffers from bilateral hearing loss as a result of in service noise exposure.  He submitted a written statement in March 2013, explaining that he was in Bin Thuy, Vietnam in April 1972 when an ammunition dump exploded; and that he "made it known before (he) left Vietnam that that the explosion had affected (his) hearing.  He also submitted evidence of a website, where other veteran's discussed their experiences with an ammunition explosion in Bin Thuy, Vietnam, sometime in April 1972.  These servicemen describe the Viet-cong targeting the ammunition dump and watching the bombs, rockets, and mortars exploding and burning for days.  The Veteran asserted that he did not seek medical treatment and when he returned home and that "to this day" he continues to experience difficulty with his ears.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a pre-existing injury or disease.  U.S.C.A § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004). 


Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  See 38 C.F.R. § 4.85 (a).

Notwithstanding the Veteran's history of in-service noise exposure, which the undersigned finds credible, the evidence does not show that any hearing loss disability (as defined by 38 C.F.R. § 3.385) was diagnosed in service.  There is also no evidence that the Veteran has been diagnosed with a hearing loss disability per 3.385 at any point since service.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation. There is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal or proximate thereto. 38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The medical evidence dated 2000-2013 from the Social Security Administration, the VA Medical Center Columbia, SC/Rock Hill Outpatient Clinic the VA Medical Center Washington DC and the VA Medical Center Richmond VA do not show any complaints diagnosis of or treatment for hearing loss. 

In July 2013, the Veteran was seen at the Charlotte Ear Nose and Throat A. (CEENTA) for complaints of dizziness and hearing loss in the right ear canal.  In August 2013 the Veteran was diagnosed with cholesteatoma during that appointment the surgeon explained the risks of surgery including: worsening of hearing and dizziness.  There were studies showing hearing loss for VA purposes.

The Veteran was afforded a VA audiological examination in July 2013.  Puretone thresholds were unable to be tested as the Veteran s behavior responses were significantly elevated.  The examiner felt that the test was not valid and was unable to opine on the etiology of the Veteran s bilateral hearing loss if any.  

In October 2013, the Veteran received a private post-surgery audiological examination given by S. Greenburg, AuD. which shows the following audiometric findings, revealing puretone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30

20
LEFT
30
30
30

35

The word list speech recognition score was 80 percent in the right ear and 96 percent in the left ear.  There is no indication that the speech recognition testing was done according to the Maryland CNC.  

While his three threshold losses of over 26 decibels would normally be considered a ratable disability for VA compensation purposes, the Veteran did not receive a Maryland CNC Word List speech recognition test.  The results of the October 2013 evaluation therefore cannot be used under § 4.85.

The Veteran's most recent VA examination dated April 2015 shows the following audiometric findings, revealing puretone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
25
25
LEFT
15
25
25
25
20  

The Maryland CNC word list speech recognition score was 100 percent in the right ear and 100 percent in the left ear.  At this examination, the examiner noted that there is no hearing loss present according to VA standards in either ear.  The examiner commented that no hearing loss was present according to VA standards in either ear.  

The above summarized evidence does not establish the presence of a current, chronic hearing loss disability by VA standards in either ear at any time during the pendency of the appeal.  Accordingly, service connection must be denied on this basis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection).  

Consideration has been given to the Veteran's own statements that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the claim of entitlement to service connection for bilateral hearing loss must be denied.   The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365   (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims for service connection for benign paroxysmal positional vertigo (loss of balance).

The Veteran's claim for service connection for a loss of balance disability was remanded by the Board in February 2015 in order to obtain an adequate opinion. The Board's remand asked the examiner to comment as to whether it is as likely as not that any disability manifested by loss of balance or dizziness was caused OR aggravated by his active service, service-connected tinnitus, and hearing loss, if service-connection for hearing loss is established. 

A review of the April 2015 QTC examination indicates the examiner reviewed the claims file; and diagnosed the Veteran with benign paroxysmal positional vertigo (BPPV) with a frequency of 1 to 4 times per month, lasting for 24 hours.  The examination noted the following; no continuous medication is needed to treat the Veteran's condition; the Veteran had right ear surgery; and that there were not any benign or malignant neoplasm or metastases.

The examiner noted that there was a primary care visit for dizzy spells on June 10, 1971 but also noted that nothing further was found in the service medical records.  The examiner opined that the Veteran's current loss of balance disability was not directly service connected. 

The Veteran's theory of entitlement is one of secondary service connection.  He contends that his loss of balance disability is secondary to his service-connected tinnitus.  The examiner stated that he could not provide an opinion as to secondary service-connection without pure speculation.  Where a medical examination is obtained in connection with a disability compensation claim filed with the VA, the conclusion of the examiner that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Jones v. Shinseki, 23 Vet. App. 382, 384, 2010.  The examiner's statement that he cannot provide an opinion without speculation is inadequate because the examiner failed to provide a rationale for that statement.

The VA examiner also did not address whether the service-connected tinnitus disability aggravated the loss of balance disability.  Thus, the VA nexus opinions are inadequate for rating purposes and a supplemental medical opinion is required. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Due to this inadequacy, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  An addendum opinion should be obtained to adequately assess the aggravation of any current loss of balance disability. 

Accordingly, the case is REMANDED for the following action: 

1.  Identify and obtain any outstanding relevant VA and/or private treatment records not already of record.

2.  Next, obtain an addendum opinion from the QTC examiner that conducted the April 2015 examination.  If that examiner is no longer available, obtain the opinion from an examiner with sufficient expertise to determine the nature and etiology of his disability manifested by loss of balance and/or dizziness.  The examiner must review the claims file and note that review in the report.  If a physical examination is deemed necessary, please note that the Veteran recently suffered a hemorrhagic cerebral vascular accident; and that, in September 2016, his care provider assessed him to be an incapacitated person.

The examiner should provide opinions in answer to the following questions:

A) Is it as likely as not that any disability manifested by loss of balance or dizziness was caused by the Veteran's active service?

B) Is it as likely as not that any disability manifested by loss of balance or dizziness was caused by the Veteran's service connected tinnitus.

C) Is it as likely as not that any disability manifested by loss of balance or dizziness has been aggravated by the Veteran's service connected tinnitus.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information and/or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v West, 12 Vet App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 USCA §§ 5109B, 7112 (West 2016).


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


